TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00082-CV




                           In re Titan Milling, Inc. and Chris Deeves




                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


              The petition for writ of mandamus and the motion for emergency relief are

denied. See Tex. R. App. P. 52.8(a), 52.10.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Filed: February 15, 2019